ROBERTSON, Presiding Judge.
R.L.L. (father) filed a petition in the Russell County Juvenile Court, seeking visitation with his three minor children and requesting a hearing on his petition. The trial court summarily denied the father’s petition with*944out a hearing. The father appeals, contending that the trial court committed reversible error by failing to conduct an evidentiary hearing on his petition for visitation.
“[E]ach case involving a noncustodial parent and his or her visitation rights requires an examination of the facts and circumstances of the individual situation.” Andrews v. Andrews, 520 So.2d 512, 513 (Ala.Civ.App.1987) (citation omitted). Therefore, we hold that the trial court erred by summarily denying the father’s petition for visitation without a hearing.
The judgment of the trial court is hereby reversed, and this case is remanded for further proceedings.
REVERSED AND REMANDED WITH INSTRUCTIONS.
THIGPEN and YATES, JJ., concur.